DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed December 28, 2020 claim 10 have been amended. Claims 14, 16-19 and 27-33 were previously withdrawn from consideration. Claims 10, 12-14, 16-25 and 27-33 are currently pending.

Priority


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishitsuji et al (U.S. Patent # 5,122,430) in view of Horiuchi et al (U.S. Patent # 9,522,490) and Kanamura et al (U.S. Patent # 8,870,327) and Ushigome et al (U.S. Patent Publication No. 2017/0334214) and Nishiura et al (U.S. Patent Publication No. 2017/0088943).
	In the case of claim 10, Nishitsuji teaches a method for manufacturing a shaped object/three-dimensional image by thermos-expansion of a recording material using infrared ray absorbing agents (Abstract and Column 2 Lines 31-50). The method of Nishitsuji comprised forming a photothermal conversion layer/desired image 4 on at least one surface/thermal expansion layer 2 of a thermally-expandable sheet/image recording material P (Column 3 Lines 9-41 and Figures 1 and 2(a)). Nishitsuji further teaches irradiating the conversion layer 4 with 
	Nishitsuji further teaches a specific embodiment wherein the photothermal conversion layer was formed using a white ink base/toner comprising an inorganic infrared absorbing agent in the form of indium oxide containing tin (Column 7 Lines 39-68), which according to Paragraph 0019-0021 of the specification of the present application is an agent which had a higher absorptivity in at least one region of an infrared light spectrum than in a visible light spectrum.
	Nishitsuji does not specifically teach that the surface of the thermally-expandable sheet on which the photothermal conversion was formed on was white and that a color difference between the photothermal conversion layer and the surface on which the photothermal conversion layer was formed on was less than or equal to 3.2 as calculated using L*a*b color coordinates. However, as was discussed previously, Nishitsuji was directed to forming a three-dimensional image on a thermally expandable sheet using a photothermal conversion layer.
	Horiuchi teaches a process for forming a three-dimensional image on a thermally expandable layer by irradiating a photothermal conversion layer with infrared waves (Abstract and Column 4 Lines 54-61). Horiuchi further teaches that the surface/background color of the thermally expandable layer was white which gave the raised image a white color (Column 6 Lines 40-43 and Column 9 Lines 45-50).
	Based on the teachings of Horiuchi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the surface of the thermally expandable sheet of Nishitsuji on which the photothermal conversion layer was formed on have a white color in order for the formed three-dimensional image to have a white color.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP section 2144.04.I.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the color difference between the conversion layer and the surface of the sheet on which the conversion layer was formed on of Nishitsuji in view of Horiuchi be within the claimed range because choice of color was an aesthetic design choice not affecting the physical properties of the formed product.
	Neither Nishitsuji nor Horiuchi teach having formed a continuous non-white color ink layer directly on a portion of the photothermal conversion layer and a portion of the thermally expandable sheet prior to irradiation of the photothermal conversion layer.
	Kanamura teaches a method for forming a shaped object/color image three-dimensional printed material wherein after causing expansion of a thermal expansion sheet by the application of thermal energy a non-white color/image and a background color was applied to the conversion layer and thermal expansion sheet in order to color the three-dimensional image formed by thermal expansion (Abstract and Columns 14-15 Claims 18-20).
	Furthermore, Ushigome teaches a method for form a shaped object using a photothermal conversion layer in the form an electromagnetic wave-heat conversion layer to foam/expand an expansion layer upon irradiation with electromagnetic waves (Page 1 Paragraphs 0002-0005). The method of Ushigome comprised providing a thermally-expandable sheet/foaming resin layer 102 on which was formed the conversion layer 104 on which was directly formed a non-white 
	Based on the teachings of Kanamura and Ushigome, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a non-white color ink layer directly on a portion of the photothermal conversion layer of Nishitsuji in view of Horiuchi prior to irradiation in order to provide color to the formed three-dimensional image formed by the thermal expansion of the thermally-expandable sheet.
	Furthermore, Nishiura teaches a method for forming a structure where a photo-thermal conversion material was formed on an expanding layer followed by forming a coloring material on the photo-thermal conversion material prior to expanding the expanding layer by heating (Abstract and Column 9 Claim 1). Nishiura teaches that the coloring material layer 106 formed a continuous layer over the photo-thermal conversion layer 104 and boundary area of the layer 104 so that after expansion the sides of the expansion are colored and the photo-thermal conversion layer 104 cannot be seen (Page 6 Paragraphs 0095-0096 and Figures 1A-1B).
	Based on the teachings of Nishiura, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have directly formed the non-white/color layer of Nishitsuji in view of Horiuchi and Kanamura and Ushigome as a continuous layer on a portion of the photothermal conversion layer and a portion of the thermally-expandable sheet in order to color the sides of the expansion and cover the photothermal conversion layer after expansion.
	As for claim 13, Nishitsuji does not teach that a content of the inorganic infrared absorbing agent was 0.10 to 20 wt%. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Nishitsuji teaches that the content of the infrared absorbing agent/indium oxide containing tin affected the height of the protrusion formed during thermal expansion (Column 8 Lines 1-42).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the content of the inorganic infrared absorbing agent of Nishitsuji through routine experimentation since the content of the absorbing agent affected the height of the protrusion formed during thermal expansion of the thermally-expandable sheet.
	As for claims 20-22, 24 and 25, they are rejected for the same reasons discussed previously in the rejection of claim 10.
	As for claim 23, Nishitsuji does not teach that the forming of the photothermal conversion layer comprised printing two times and that the density of the printing of the photothermal conversion layer was set to be 80% or less.
	Horiuchi teaches that the printing of the photothermal conversion layer comprised printing two or more times to achieve a desired image and that the density of the printing of the phorothermal conversion layer affected the amount of expansion or expansion rate of the thermally expandable sheet (Column 5 Lines 26-52).
	Based on the teachings of Horiuchi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have printed the photothermal .








Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji et al in view of Horiuchi et al and Kanamura et al and Ushigome et al and Nishiura et al as applied to claim 10 above, and further in view of Lewis et al (U.S. Patent # 8,157,905).
	The teachings of Nishitsuji in view of Horiuchi and Kanamura and Ushigome and Nishiura as they apply to claim 10 have been discussed previously and are incorporated herein.
	Nishitsuji does not teach that the inorganic infrared absorbing agent was either cesium tungsten oxide or lanthanum hexaboride. However, as was discussed previously, Nishitsuji teaches that the inorganic infrared absorbing agent was indium oxide containing tin.
	Lewis teaches an ink comprising an infrared absorbing material wherein the absorbing material included indium tin oxide and lanthanum hexaboride (Abstract, Column 1 Lines 10-14 and Column 3 Line 65 through Column 4 Line 3).
	Based on the teaches of Lewis, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have substituted the indium tin oxide of Nishitsuji view of Horiuchi and Kanamura and Ushigome and Nishiura with lanthanum hexaboride since these were both known infrared absorbing materials in the art and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.

Response to Arguments
Applicant’s arguments, filed December 28, 2020, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As was discussed previously, Nishiura teaches that it was known in the art for form a continuous coloring/non-white layer over a portion of the photothermal conversion material layer and a portion of the expandable layer/sheet in order to color the sides of the expansion and cover the photothermal conversion material layer after expansion. Therefore, the claims are still obvious in view of the known prior art.

Conclusion
	Claims 10, 12, 13 and 20 through 25 have been rejected. Claims 14, 16 through 19 and 27 through 33 have been withdrawn. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712